Exhibit 99.1 NEWS RELEASE YAMANA GOLD REPORTS FIRST QUARTER RESULTS AND INCREASED DIVIDEND – STRONG EARNINGS AND CASH FLOW, WITH SOLID GROWTH TORONTO, ONTARIO, May 7, 2008 ─ YAMANA GOLD INC. (TSX:YRI; NYSE:AUY; LSE:YAU) today announced its financial and operating results for the first quarter ended March 31, 2008.All dollar amounts are expressed in US dollars unless otherwise specified. 2008 FIRST QUARTER HIGHLIGHTS Highlights from the period of January 1, 2008 to March 31, 2008 include the following: · Mine operating earnings of $195.2 million. · Adjusted earningsof $134.7 million or $0.20 per share. · Cash flow from operations of $140.0 million before changes in non-cash working capital representing $0.21 per share. · Total revenue of $356.1 million. · Total production of 237,495 gold equivalent ounces (GEO) at an average cash cost after by-product credits of $(124) per GEO. This quarter is the first fully integrated quarter following Yamana’s acquisition of Meridian and Northern Orion at the end of 2007. Financial and Operating Summary Revenue and mine operating earnings both reached record levels for the quarter. Revenue increased to $356.1 million, representing a 145% increase from the first quarter last year, and a 63% increase from the preceding quarter.Revenue is comprised of $121.9 million from gold sales, $192.4 million from concentrate sales, and $41.7 million from silver sales.Mine operating earnings for the quarter were $195.2 million, a 156% increase from the first quarter last year and 155% from the preceding quarter. Adjusted earnings for the quarter of $134.7 million ($0.20 per share) represents a 185% increase from the first quarter last year and a 282% increase from the preceding quarter. Net earnings of $63.1 million are adjusted to reflect the economic impact of copper hedges.Adjusted earnings best compares to analyst consensus estimates for earnings as the non-cash loss or gain impact of mark-to-market for future delivery of copper sold forward do not impact the particular quarter for which financial results are given.Adjusted earnings takes into account only the gain or loss actually realized in the period. Certain non-recurring items for the quarter and in particular the one-time positive adjustment of approximately $2.7 million related to the impairment of certain fixed assets are not included in adjusted earnings. 1 Cash flow from operations of $140.0 million ($0.21 per share) before changes in non-cash working capital items for the quarter represents a 103% increase from the first quarter last year, and a 399% increase from the preceding quarter. The increase in cash flow from operations is primarily due to a full quarter of operations from mines acquired during the fourth quarter last year and the continuing operations of Yamana’s legacy mines. Total production of 237,495 gold equivalent ounces (GEO) for the quarter represents a 97% increase from the first quarter of 2007.In addition, the Company produced 41 million pounds of copper. Production in Q1 2008 was in part impacted by the seasonality of certain mines and the integration of operations following recent acquisitions which is now complete. Production is expected to increase quarter over quarter. Overview of Financial Results The following table presents a summary of financial information for the quarter ended March 31, 2008 with comparatives for the quarter ended March 31, 2007: (in thousands of dollars) March 31, March 31, 2008 2007 Revenues $ 356,060 $ 145,133 Cost of sales (109,965 ) (58,174 ) Depreciation, amortization and depletion (49,630 ) (10,254 ) Accretion of asset retirement obligations (1,217 ) (330 ) Mine operating earnings 195,248 76,375 Expenses General and administrative and other expenses (16,343 ) (8,683 ) Other losses (8,044 ) (7,845 ) Operating earnings 170,861 59,847 Other expenses (28,895 ) (2,871 ) Unrealized loss on derivatives (103,348 ) (8,769 ) Earnings before income taxes and equity earnings 38,618 48,207 Income tax (provision) recovery 3,255 (20,781 ) Equity earnings from Minera Alumbrera 21,246 - Net earnings $ 63,119 $ 27,426 Earnings Adjustments 2 Stock-based compensation - 425 Foreign exchange loss (gain) 1,850 1,419 Unrealized gain or loss on derivatives 103,348 8,769 Loss on impairment of Fazenda Nova and sill pillar failure expenses - 7,845 Future income tax expense on foreign currency translation of inter corporate debt 1,506 5,183 Adjusted earnings before income tax effects 169,823 51,067 Income tax effect of adjustments on Earnings (35,158 ) (3,787 ) Adjusted earnings $ 134,665 $ 47,280 Adjustedearnings per share $ 0.20 $ 0.13 Cash flow from operating activities (before changes in non-cash working capital items) $ 140,000 $ 68,928 Cash flow from operating activities per share $ 0.21 $ 0.20 Capital expenditures $ 116,733 $ 25,743 Cash and cash equivalents (end of period) $ 213,916 $ 69,808 Average realized gold price per ounce $ 927 $ 645 Average realized silver price per ounce $ 17.83 - Chapada average realized copper price per lb $ 3.54 $ 2.81 Gold sales (ounces) 187,200 122,699 Silver sales (ounces) 2,412,612 - Chapada payable copper contained in concentrate sales (millions of lbs) 33.2 23.9 The Company previously provided information on production and costs in total and by mine for Q1 2008.Further detail is available in Yamana’s Financial Statements and Management’s Discussion & Analysis.For complete financial disclosure and further detail about the financial results and operations please see Yamana’s Financial Statements and Management’s Discussion & Analysis at www.yamana.com or www.sedar.com. An update on exploration and developments extending after Q1 2008 follows below. 3 INCREASED DIVIDEND The Board of Directors has modified its dividend policy, indicating that the quarterly dividend is to become a monthly dividend, and will increase at the end of June to an annualized US$0.12 per share, or US$0.01 per share per month.This dividend will initially be paid for the quarter at US$0.03 per share, payable July 14, 2008 to holders of record at the close of business on June 30, 2008, and US$0.01 per share per month thereafter.This represents a 300% increase over the prior annualized dividend of US$0.04 per share, or US$0.01 per share per quarter.This results in a dividend yield of approximately 1% based on recent share prices, positioning Yamana with one of the best yields among gold mining companies. Yamana is committed to delivering value to shareholders including by means of dividends and it will continue to periodically evaluate the dividend level as its cash flows increase. Yamana is also committed to maintaining its status as a mining company with one of the best dividend yields among gold mining companies. EXPLORATION UPDATE – EL PEÑÓN AND GUALCAMAYO El Peñón, Chile Drilling at El Peñón commenced in late February with three drills. The main objectives of the program are: moving the inferred resource at Bonanza to measured and indicated through an infill drilling program, extending the strike length of the Bonanza and Al Este vein structures and identifying new veins within the North Block. Hole SNF0005, which is an extension drilled 700 metres to the north of the mineralized zone, intersected 2.75 metres at 78.33 g/t Au and 217.67 g/t Ag at the 1,540 metre elevation.Follow up drilling returned the following results: Hole From (m) To(m) Width (m) Au(g/t) Ag(g/t) SNF0005 478 484 2.75 78.33 217.67 SNF0006 527 529 0.92 31.70 43.60 SNF0007 477 478 0.39 4.55 24.40 SNF0008 312 316 1.56 0.15 1.25 The mineralization at Bonanza North occurs in the same geologic environment as Bonanza although there appears to be a significant vertical displacement between the two zones. There are currently no drill holes between Bonanza and Bonanza North.A fourth drill will be arriving at El Peñón which will test new targets and the current three drills will focus on connecting the Bonanza ore body with the Bonanza North discovery.If successful, the Bonanza ore body could potentially double in strike length from 800 metres currently to over 1,500 metres and thereby potentially meaningfully increasing resources. Bonanza, and the North Block more generally, represent significant potential for further increases of resources at El Peñón and at apparently higher grade than the current resource grade which should support planned further production increases at El Peñón. Gualcamayo, Argentina Exploration efforts during the first quarter were focused on the completion of an underground tunnel to facilitate underground infill drilling of the QDD Lower West deposit and the extension of the QDD Lower West deposit to the northwest with deep exploration drilling.Results from these efforts have resulted in significant new mineralized intercepts that extends the size of the QDD Lower West deposit to a total strike length of 500 metres, 100 metres of thickness and up to 160 metres vertically. 4 The new tunnel has been completed to its design length of 200 metres at an azimuth of 280o from the end of the main underground access tunnel.During the excavation, the QDD Lower West deposit was crossed at approximately 50 metres above the grade shell and returned 63.5 metres of 1.65 g/t Austarting approximately 90 metres along the tunnel including a section of 25.9 metres of 2.9 g/t Au starting at 122.4 metres along the access.This confirms the grade of QDD Lower West but also significantly expands the known mineralization vertically by at least 50 metres. A total of six holes have been completed from the underground drill program.Results have been received for two of the holes, 08QD-510 and 08QD-517. Hole From (m) To (m) Length (m) Au (g/t) 08QD-510 79.4 191.2 111.8 1.2 199.9 213.5 13.6 2.5 08QD-517 54.35 103.05 48.7 2.8 Hole 08QD-510 extended the zone both up and down dip by at least 10 metres in each direction.Hole 08QD-517 also intersected the known grade shell confirming the grade but also increased the width of the grade shell by 17 metres. Both of these drill intersections will add to the current resource. In addition, two deep holes, 08QD-516 and 08QD-515, were completed from the surface in an attempt to extend the QDD Lower West deposit down dip to the west.Results received from 08QD-516 confirmed an extension of 175 metres westward with an intersection of 201.1 metres of 1.6 g/t Au starting at 454.27 metres down hole including 110.8 metres of2.24 g/t Au.The drill hole ended in an area of strong mineralization and warrants further drilling below the level of current drilling.
